NUMBER 13-17-00417-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

JOSEPH D. CANCINO,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 94th District Court
                         of Nueces County, Texas.


                         ORDER OF ABATEMENT
Before Chief Justice Valdez and Justices Contreras and Benavides
                          Order Per Curiam
      The reporter’s record in this cause was filed on November 6, 2017.             Upon

examination of the record, this Court observes that copies of the State’s Exhibits Nos. 1A,

1B, 1C, and 2 are not included therein. The exhibits comprise DVD video recordings

offered as evidence at the guilt-innocence phase of trial in trial court cause number 16-

CR-2866-C. Both parties extensively cite and rely on these exhibits in their appellate
briefs. The exhibits are required by rule to be included in the reporter’s record and are

necessary to the appeal’s resolution. See TEX. R. APP. P. 34.6(c)(5).

       When a relevant item has been omitted from the reporter’s record, the appellate

court may by letter direct the trial court clerk to prepare, certify, and file in the appellate

court a supplemental reporter’s record containing the omitted items. TEX. R. APP. P.

34.6(d). Accordingly, we hereby ABATE the appeal and ORDER the clerk of the 94th

District Court of Nueces County to prepare a supplemental reporter’s record to include

State’s trial exhibits Nos. 1A, 1B, 1C, and 2 in trial court cause number 16-CR-2866-C, or

true and accurate copies thereof. The supplemental reporter’s record shall be filed with

the Clerk of this Court within thirty days from the date of this order.

       The appeal will be reinstated upon receipt of the aforementioned exhibits and upon

further order of this Court.

       IT IS SO ORDERED.

                                                                          PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 17th
day of December, 2018.




                                              2